  Exhibit 10.1


 
FOURTH AMENDMENT TO THE SETTLEMENT AGREEMENT
 
This Fourth Amendment to the Settlement Agreement (this “Fourth Amendment”),
dated as of March 19, 2019, is by and between Lazarus Energy, LLC, a Delaware
limited liability company (“Lazarus”); Blue Dolphin Energy Company, a Delaware
corporation (“BDEC”); Lazarus Energy Holdings, LLC, a Delaware limited liability
company (“LEH”); Nixon Product Storage, LLC, a Delaware limited liability
company (“Nixon”); Carroll & Company Financial Holdings, L.P. (“C&C”); Jonathan
Carroll (“Carroll” and, together with Lazarus, BDEC, LEH, Nixon, and C&C the
“Lazarus Parties”); and GEL Tex Marketing, LLC, a Delaware limited liability
company (“GEL Tex”) (each, a “Party” and, collectively, the “Parties”).
 
RECITALS
 
WHEREAS, on July 20, 2018, the Parties executed the Settlement Agreement1 in
order to provide for a settlement between the Lazarus Parties and GEL Tex
regarding the Final Award that resolves the Arbitration and the District Court
Action contingent upon the Lazarus Parties obtaining the Settlement Financing to
fund a settlement in accordance with the terms of the Settlement Agreement;
 
WHEREAS, paragraph 15(d) of the Settlement Agreement requires the Lazarus
Parties to achieve certain milestones in connection with obtaining the
Settlement Financing;
 
WHEREAS, paragraph 17(a) of the Settlement Agreement provides that the
Settlement Agreement shall terminate automatically on December 31, 2018 unless
otherwise extended in writing by GEL Tex;
 
WHEREAS, on October 17, 2018, the Parties executed the First Amendment to the
Settlement Agreement (the “First Amendment”) to amend the Settlement Agreement;
 
WHEREAS, on November 15, 2018, the Parties executed the Second Amendment to the
Settlement Agreement (the “Second Amendment”) to further amend the Settlement
Agreement;
 
WHEREAS, on December 19, 2018, the Parties executed the Third Amendment to the
Settlement Agreement (the “Third Amendment”) to further amend the Settlement
Agreement;
 
WHEREAS, in order to facilitate the Lazarus Parties’ ongoing negotiations to
obtain the Settlement Financing, GEL Tex and the Lazarus Parties hereby agree to
further amend the Settlement Agreement;
 
 

 
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenant and
agreements set forth in the Settlement Agreement and this Fourth Amendment, and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:
 
AGREEMENT
 
1. Paragraph 15(d)(i) of the Settlement Agreement shall be further amended and
replaced in its entirety and shall now state:
 
Provide GEL Tex with a copy of the United States Department of Agriculture’s or
a bona fide third-party lender’s Commitment of the Settlement Financing by no
later than June 13, 2019, unless otherwise extended in writing by GEL Tex;
 
2. Paragraph 15(d)(ii) of the Settlement Agreement shall be amended and replaced
in its entirety and shall now state:
 
Provide GEL Tex with copies of the fully executed loan documents for the
Settlement Financing by no later than July 15, 2019, unless otherwise extended
in writing by GEL Tex;
 
3. Paragraph 17(a) of the Settlement Agreement shall be amended and replaced in
its entirety and shall now state:
 
July 31, 2019, unless otherwise extended in writing by GEL Tex, if the
Settlement Payment Date has not occurred on or before such date; or
 
4. Notwithstanding anything in this Fourth Amendment, during the Interim Period,
the Lazarus Parties shall continue to pay GEL Tex the Interim Payments on the
last business day of each calendar month.
 
5. GEL Tex and the Lazarus Parties agree that this Fourth Amendment may be
executed in separate parts delivered by electronic means that, taken together,
will be deemed to be one instrument. GEL Tex and each Lazarus Party represent
and warrant that this Fourth Amendment has been approved and authorized by all
necessary action and the execution hereof does not violate any agreement to
which it is a party.
 
6. Except as set forth in this Fourth Amendment, the Settlement Agreement, the
First Amendment, the Second Amendment, and the Third Amendment are unaffected
and shall continue in full force and effect in accordance with their terms. If
there is a conflict between this Fourth Amendment, the Third Amendment, the
Second Amendment, the First Amendment, and the Settlement Agreement, the terms
of this Fourth Amendment will prevail.
 
[Signature Pages Follow]
1 All capitalized terms used but not otherwise defined in this Fourth Amendment
shall have the meanings given to such terms in the Settlement Agreement.
 
 

 
IN WITNESS WHEREOF, the undersigned have caused this Fourth Amendment to the
Settlement Agreement to be duly executed and delivered as of the date first set
forth above.
 
GEL TEX MARKETING, LLC
 
By:
/s/ ROBERT V. DEERE
Name:
Robert V. Deere
Title:
Chief Financial Officer

 
LAZARUS ENERGY, LLC
 
By:
/s/ JONATHAN CARROLL
Name:
Jonathan Carroll
Title:
President

 
BLUE DOLPHIN ENERGY COMPANY
 
By:
/s/ JONATHAN CARROLL
Name:
Jonathan Carroll
Title:
President

 
LAZARUS ENERGY HOLDINGS, LLC
 
By:
/s/ JONATHAN CARROLL
Name:
Jonathan Carroll
Title:
President

 
NIXON PRODUCT STORAGE, LLC
 
By:
/s/ JONATHAN CARROLL
Name:
Jonathan Carroll
Title:
President

 
 
CARROLL & COMPANY FINANCIAL HOLDINGS, L.P.
 
By:
/s/ JONATHAN CARROLL
Name:
Jonathan Carroll
Title:
President

 
 
By:
/s/ JONATHAN CARROLL
 
Jonathan Carroll

 
 
